UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1857


In Re:   RAKIM ROYSTER,

                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:08-hc-02079-D)


Submitted:   December 16, 2008          Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rakim Royster, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rakim    Royster      petitions    for   a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.               He seeks an order from this

court directing the district court to act.                We find there has

been   no   undue    delay   in    the   district    court.       Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and     argument   would    not    aid   the

decisional process.

                                                                PETITION DENIED




                                         2